NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

       IN RE: LOUIS VUITTON MALLETIER,
                      Appellant
               ______________________

                      2018-1651
                ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
79165769.
                 ______________________

                 Decided: July 5, 2019
                ______________________

   REBECCAH L. GAN, Wenderoth, Lind & Ponack, LLP,
Washington, DC, argued for appellant.

   MARY BETH WALKER, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, ar-
gued for appellee Andrei Iancu. Also represented by
THOMAS W. KRAUSE, CHRISTINA J. HIEBER, JOSEPH MATAL.
                ______________________

   Before REYNA, HUGHES, and STOLL, Circuit Judges.
HUGHES, Circuit Judge.
       Louis Vuitton Malletier appeals from a decision of
the Trademark Trial and Appeal Board affirming the Ex-
amining Attorney’s refusal to register its applied-for
2                          IN RE: LOUIS VUITTON MALLETIER



trademark “APOGÉE” given the likelihood of confusion
with the registered trademark “APHOGEE.” See In re
Louis Vuitton Malletier, No. 79165769 (T.T.A.B. Feb. 2,
2018). Because substantial evidence supports the Board’s
factual determinations for each likelihood of confusion fac-
tor, we affirm.
                              I
                             A.
    On February 6, 2015, Louis Vuitton’s predecessor-in-
interest applied for trademark protection on the standard
character mark APOGÉE, the name of a perfume it had
recently developed. The company sought to register the
mark in connection with a broad spectrum of goods, includ-
ing cosmetic and skincare products. The Examining Attor-
ney preliminarily approved the application and published
the mark on January 19, 2016. Within a day, however, the
Office of the Deputy Commissioner for Trademark Exami-
nation Policy received and granted a letter of protest filed
by KAB Brands.
     KAB argued that a consumer is likely to confuse
APOGÉE with two of its registered marks. The first, Reg-
istration No. 4866902, protects the standard character
mark APHOGEE used in connection with “Hair care lo-
tions; Hair conditioners; Hair creams; Hair mousse; Hair
oils; Hair shampoo; Hair sprays; Hair styling preparations;
Non-medicated hair treatment preparations for cosmetic
purposes; Non-medicated preparations all for the care of
skin, hair and scalp; Hair moisturizers.” J.A. 88. The sec-
ond, Registration No. 1144631, protects the stylized mark
“ApHOGEE” used in connection with “Hair Conditioner for
Professional Use Only.” J.A. 88.
    The Examining Attorney agreed with KAB and refused
to register APOGÉE to Louis Vuitton. After a series of re-
visions and rejections, Louis Vuitton limited its identifica-
tion of the goods and/or services associated with the
IN RE: LOUIS VUITTON MALLETIER                                3



proposed mark to “Perfumery; Perfumery products,
namely, oils for perfumes and scents, perfumes; toilet wa-
ter; eaux de parfum; eaux de Cologne; all of the foregoing
for non-professional use and sold only within Louis Vuitton
Malletier stores, on Louis Vuitton Malletier’s website and
within Louis Vuitton Malletier’s store-within-store part-
nerships with high-end retail stores within Louis Vuitton
Malletier’s exclusive distributor network.” J.A. 3. The Ex-
amining Attorney determined that these changes did not
eliminate the likelihood of confusion and issued a final de-
nial.
     Louis Vuitton appealed, and the Board affirmed the
Examining Attorney’s refusal to register APOGÉE. Apply-
ing the likelihood of confusion factors identified in In re E.I.
DuPont DeNemours & Co., 476 F.2d 1357 (CCPA 1973), the
Board first noted that APOGÉE and APHOGEE are simi-
lar in appearance, sound, connotation, and commercial im-
pression. For example, the marks are both “comprised of a
single word containing three syllables, commencing with
the letter string ‘A-P’ and ending with the letters ‘O-G-E-
E.’” J.A. 5. Additionally, although APHOGEE includes the
letter “H” and may seek to create an association to pH val-
ues, the Board observed that, because KAB registered the
mark in standard format, “the letter combination ‘PH’ can
be used in any format, including all upper case, which is
not consistent with the chemical abbreviation.” J.A. 5.
Second, the Board determined that Louis Vuitton’s perfum-
ery products are closely related to KAB’s hair and skin care
products because “the involved goods fall under the general
category of beauty and personal care products” and “it is
not uncommon for perfumery and hair care products to be
sold under the same trademark.” J.A. 8–9. Third, the
Board found that, given Louis Vuitton’s store-within-store
partnerships with high-end retail stores, the parties’ goods
travel though similar channels of trade. Finally, the Board
noted that Louis Vuitton and KAB sell their goods to the
general public, which “suggest[s] that purchases may be
4                           IN RE: LOUIS VUITTON MALLETIER



made with no greater than ordinary care or consideration.”
J.A. 14. And even if consumers make their purchases with
greater than ordinary care, the Board observed that this
factor is, at best, neutral because “the similarity between
the marks and related nature of the goods as identified out-
weigh any sophisticated or careful purchasing decision.”
J.A. 14.
   Louis Vuitton now appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(4)(B).
                              II
     The Board’s determination of likelihood of confusion is
a legal conclusion that implicates underlying factual find-
ings. See In re Viterra, Inc., 671 F.3d 1358, 1361 (Fed. Cir.
2012). We review the Board’s legal conclusions de novo and
its factual findings for substantial evidence. Id. Substan-
tial evidence is “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” In
re Gartside, 203 F.3d 1305, 1312 (Fed. Cir. 2000) (quoting
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229
(1938)).
                             III
    Louis Vuitton argues that the Board erred in conclud-
ing that consumers are likely to confuse the applied-for
mark APOGÉE with the registered mark APHOGEE. Un-
der § 2(d) of the Lanham Act, “[n]o trademark . . . shall be
refused registration on the principal register on account of
its nature unless it . . . [c]onsists of or comprises a mark
which so resembles a mark registered in the Patent and
Trademark Office . . . as to be likely, when used on or in
connection with the goods of the applicant, to cause confu-
sion,   or     to   cause     mistake,     or  to    deceive.”
15 U.S.C. § 1052(d). We determine whether there is a like-
lihood of confusion using the DuPont factors. See In re
Viterra, Inc., 671 F.3d at 1361. Each DuPont factor impli-
cates factual findings. See id.
IN RE: LOUIS VUITTON MALLETIER                              5



    The parties dispute only the first four DuPont factors.
See In re Mighty Leaf Tea, 601 F.3d 1342, 1346 (Fed. Cir.
2010) (noting that not every DuPont factor is relevant in
every case and that “only factors of significance to the par-
ticular mark need be considered”). They include,
     (1) The similarity or dissimilarity of the marks in
    their entireties as to appearance, sound, connota-
    tion and commercial impression.
    (2) The similarity or dissimilarity and nature of the
    goods or services as described in an application or
    registration or in connection with which a prior
    mark is in use.
    (3) The similarity or dissimilarity of established,
    likely-to-continue trade channels.
    (4) The conditions under which and buyers to
    whom sales are made, i.e. ‘impulse’ vs. careful, so-
    phisticated purchasing.
DuPont, 476 F.2d at 1361.
     We consider each factor in turn. Because substantial
evidence supports the Board’s factual findings for each fac-
tor, we affirm the conclusion that a consumer is likely to
confuse APOGÉE with APHOGEE.
                             A.
     First, we address whether the marks are similar in ap-
pearance, sound, connotation, and commercial impression.
Louis Vuitton argues that the marks “are manifestly dif-
ferent in sight, sound, and commercial meaning . . . .” Pet.
Br. 12. It contends that a consumer would view APOGÉE
as inherently French, suggesting that the “product[] re-
flect[s] the ‘height’ of continental chic,” while a consumer
would interpret the “PH” in APHOGEE as having “primary
significance both in terms of look and feel generally, and
commercial impression more specifically.” Pet. Br. 13.
6                           IN RE: LOUIS VUITTON MALLETIER



    Substantial evidence supports the Board’s determina-
tion that APOGÉE and APHOGEE are similar in appear-
ance, sound, and commercial impression. First, the record
shows that the marks, although not identical, are alike in
overall appearance. Both consist “of a single word contain-
ing three syllables, commencing with the letter string ‘A-P’
and ending with the letters ‘O-G-E-E.’” J.A. 5. APHOGEE,
moreover, is a standard character mark, meaning it
“make[s] no claim to any particular font style, color, or size
of display.” See Citigroup Inc. v. Capital City Bank Grp.,
Inc., 637 F.3d 1344, 1349 (Fed. Cir. 2011). Nothing pre-
vents KAB from styling APHOGEE exactly as Louis Vuit-
ton styles APOGÉE.
    Second, the record shows APHOGEE “may be pro-
nounced in a similar manner as the mark APOGÉE . . . .”
J.A. 6. APHOGEE is not a recognizable word, and because
KAB registered the mark in standard characters, nothing
compels KAB to emphasize the letter “H.” KAB could
choose a format that minimizes this letter and thus sug-
gests an alternate pronunciation. And even if it chose to
accentuate the letter “H,” we have observed that “there is
no correct pronunciation of a trademark” and that “con-
sumers may pronounce a mark differently than intended
by the brand owner.” In re Viterra, 671 F.3d at 1367. In-
tent of the mark holder is not dispositive. See id.
    Finally, the record shows that the marks conjure simi-
lar commercial impressions.        Neither APOGÉE nor
APHOGEE is a recognizable English word. Louis Vuitton
argues that a consumer would know to translate APOGÉE,
a French word, into “height.” J.A. 4. But nothing suggests
that a consumer would not similarly translate APHOGEE
into “height” as a variant of APOGÉE. To the extent Louis
Vuitton contends that the “H” in APHOGEE creates the
“general impression that Registrant’s marks relate to a low
acidity or alkalinity” rather than “height,” Pet. Br. 13–14,
it does not support this assertion with anything except at-
torney argument. Nor can it. Because APHOGEE is a
IN RE: LOUIS VUITTON MALLETIER                             7



standard character mark, the letter combination “PH” can
“be used in any format, including all upper case, which is
not consistent with the chemical abbreviation.” J.A. 5.
                             B.
   We next address the relatedness of the goods. Louis
Vuitton contends that the Board erred in finding that per-
fumery and hair care products are related.
     Substantial evidence supports the Board’s determina-
tion that the goods are related. Goods need not be identical
or similar in kind to be related. See Recot, Inc. v. Becton,
214 F.3d 1322, 1329 (Fed. Cir. 2000). Instead, what mat-
ters is whether “the circumstances surrounding their mar-
keting are such that they could give rise to the mistaken
belief that [the goods] emanate from the same source.” See
Coach Servs. v. Triumph Learning LLC, 668 F.3d 1356,
1369 (Fed. Cir. 2012). Here, evidence shows that perfum-
ery and hair care products are complementary products
which often emanate from the same source. 1 See In re Mar-
tin’s Famous Pastry Shoppe, Inc., 748 F.2d 1565, 1567 (Fed.
Cir. 1984). Jack Black, for example, sells “Double Header
Shampoo + Conditioner” as well as “Blue Mark Eau De
Parfum.” J.A. 409, 411. Philosophy sells “Amazing Grace”
in perfume and shampoo form. J.A. 426, 433–34, 532–38.
Calvin Klein sells an “ETERNITY” perfume and an
“ETERNITY” hair and skincare wash. J.A. 461–64. And
Salvatore Ferragamo sells “Aqua Essenziale” in perfume
and shampoo form. J.A. 469–72.



    1   And even if we agreed that perfumery and hair care
products are unrelated, the mark APHOGEE extends to
“[n]on-medicated preparations all for the care of skin, hair
and scalp,” i.e., skincare products such as lotions. The rec-
ord is replete with examples of entities selling both skin-
care and perfumery products, and Louis Vuitton does not
suggest that these products are unrelated.
8                          IN RE: LOUIS VUITTON MALLETIER



    Louis Vuitton contends that the Board’s finding im-
properly assumes a relationship must exist between goods
because they both fit within the general category of beauty
products. We disagree. The Board did not rely solely on
the fact that the registered mark and the applied-for mark
cover goods related to the general category of beauty and
personal care products. Instead, the Board assessed the
complete record and determined, based on all the evidence,
that “it is not uncommon for perfumery and hair care prod-
ucts to be sold under the same trademark.” J.A. 9. As
noted above, the record substantiates this determination.
                             C.
    We now address the channels of trade through which
the goods travel. Louis Vuitton asserts that the Board
erred in finding that the goods may be sold in similar chan-
nels of trade because goods carrying the APOGÉE mark
may be sold only in its own stores or in “Louis Vuitton
Malletier’s store-within-store partnerships with high-end
retail stores within Louis Vuitton Malletier’s exclusive dis-
tributor network.” Pet. Br. 22–23.
    Substantial evidence supports the Board’s determina-
tion that the channels of trade are similar. We look to the
registration to identify the applicable channels of trade.
Bose Corp. v. QSC Audio Prods., Inc., 293 F.3d 1367, 1377
(Fed. Cir. 2002). The registration for APHOGEE lacks any
trade channel restrictions. We thus presume KAB’s goods
travel in all normal channels of trade, see Packard Press,
Inc. v. Hewlett-Packard Co., 227 F.3d 1352, 1361 (Fed. Cir.
2000), including “traditional brick-and-mortar and online
department stores” and “high-end retail stores,” 2 J.A. 12.



    2   Louis Vuitton argues that there is no evidence that
any high-end retail stores have sold KAB’s goods. But evi-
dence of actual practice does not limit the scope of an unre-
stricted registered mark. See Octocom Sys., Inc. v. Houston
IN RE: LOUIS VUITTON MALLETIER                               9



Louis Vuitton’s application, on the other hand, restricts
trade channels. It provides for sales in its own stores and
“within Louis Vuitton Malletier’s store-within-store part-
nerships with high-end retail stores within Louis Vuitton
Malletier’s exclusive distributor network.” J.A. 12. By its
plain language, the application provides for sales in high-
end retail stores. High-end retail stores, in other words,
are a channel of trade appropriate for both goods. 3 The rec-
ord, moreover, contains extensive evidence that high-end
retail stores sell a mix of perfumery and hair and skincare
products like the goods at issue here.
    Louis Vuitton argues that its goods would not generally
be sold within a high-end retail store because its applica-
tion provides only for sales through store-within-store part-
nerships with high-end retail stores. But the application
does not define the term “store-within-store partnership[],”
and Louis Vuitton concedes that the only record evidence
describing such partnerships is a picture of a display wall
and an article on a pop-up store in the common space of a
mall in California.           Oral Arg. at 12:18–14:20,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2018-1651.mp3. Because the identified pop-up store is not
located within any store we reject the notion that it defines



Computer Servs., Inc., 918 F.2d 937, 943 (Fed. Cir. 1990)
(“[A]n application with an identification of goods having no
restriction on trade channels obviously is not narrowed by
testimony that the applicant’s use is, in fact, restricted to a
particular class of purchasers.”).
    3    Although we have observed that “products should
not be deemed related simply because they are sold in the
same kind of establishments,” the record suggests that
these “products are sold in close proximity to one another”
because they both would feature in the beauty section of
the brick-and-mortar stores and their online catalogs. See
Recot, 214 F.3d at 1330.
10                          IN RE: LOUIS VUITTON MALLETIER



a “store-within-store partnership[] with high-end retail
stores.” And indeed, Louis Vuitton admitted during oral
argument that it also has a partnership with high-end re-
tail store Henri Bendel in New York, which precludes in-
terpreting a store-within-store partnership as an
independent pop-up store within the general space of a
mall.      Oral Arg. at 3:10–3:25, http://oralargu-
ments.cafc.uscourts.gov/default.aspx?fl=2018-1651.mp3.
Without any evidence suggesting that a “store-within-store
partnership[] with high-end retail stores” differs in any sig-
nificant respect from a high-end retail store, we reject the
contention that a “high-end retail store” is not a channel of
trade appropriate for goods covered by the applied-for
mark as well as the registered mark.
                             D.
     Finally, we address the conditions of sale for the par-
ties’ goods. Because Louis Vuitton appears to have blended
its argument about conditions of sale with its argument
about channels of trade, we only briefly assess this DuPont
factor.
     Substantial evidence supports the Board’s determina-
tion that the conditions of sale factor is neutral. Louis
Vuitton’s perfume retails for $240 per 100ml bottle and
$350 per 200ml bottle, while KAB’s hair products retail for
around $11 per 16oz bottle. Given the price differential, it
seems unlikely that a consumer would mistakenly associ-
ate Louis Vuitton’s perfume with KAB’s hair care products
(or skincare products). See Recot, 214 F.3d at 1329 (“When
products are relatively low-priced and subject to impulse
buying, the risk of likelihood of confusion is increased be-
cause purchasers of such products are held to a lesser
standard of purchasing care.”).          But because the
APHOGEE registration and APOGÉE application do not
restrict purchasers or pricing, nothing prevents Louis Vuit-
ton from developing a low-cost version of its product or
KAB from developing a high-end version of its product. Cf.
IN RE: LOUIS VUITTON MALLETIER                          11



Stone Lion Capital Partners, L.P. v. Lion Capital LLP, 746
F.3d 1317, 1324–25 (Fed. Cir. 2014). We agree with the
Board that these considerations negate each other, leaving
this factor neutral.
                            IV
    We have considered the Louis Vuitton’s remaining ar-
guments and find them unpersuasive. Because substantial
evidence supports the Board’s determinations for each
DuPont factor, we affirm its conclusion that a consumer is
likely to confuse the applied-for mark APOGÉE with the
registered mark APHOGEE. 4
                      AFFIRMED




   4    Because we affirm the likelihood of confusion based
on the registered mark APHOGEE, we need not reach
Louis Vuitton’s argument for the stylized mark ApHOGEE
(Registration No. 1144631).